                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


WENDY M. ZUNIGA,                                )
                                                )
         Plaintiff,                             )
                                                )          No. 2:19-cv-02183-TLP-tmp
v.                                              )
                                                )         JURY DEMAND
MEMPHIS POLICE DEPARTMENT, et al.               )
                                                )
         Defendants.                            )


          ORDER ADOPTING THE REPORT AND RECOMMENDATION


       The Magistrate Judge reviewed Plaintiff Wendy M. Zuniga’s pro se complaint (ECF

No. 1) and issued a Report and Recommendation recommending that this Court dismiss

Defendants Mayor Jim Strickland and Police Director Michael Rallings from this action.

(ECF No. 7.)

       The Magistrate Judge screened Plaintiff’s complaint as specified by Administrative

Order 2013-05, which requires the Court to dismiss the complaint if the case is frivolous or

malicious, fails to state a claim for relief, or seeks monetary relief against an immune

defendant. See 28 U.S.C § 1915(e)(2). The Magistrate Judge recommended that this Court

dismiss Strickland and Rallings from this action because Plaintiff has not pleaded sufficient

facts under 42 U.S.C. § 1983 as to either Defendant. Plaintiff references Strickland and

Rallings twice. First, Plaintiff lists Strickland and Rallings as “Additional Defendants,” but

does not describe any conduct by either. (ECF No. 1.) Second, their names appear in the

form heading of an exhibit that Plaintiff attached to the complaint. (ECF No. 1 at PageID

12.)
      “Within 14 days after being served with a copy of the recommended disposition, a

party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2). Plaintiff did not object to the Report and

Recommendation, and the time for filing objections has expired. See Fed. R. Civ. P.

5(b)(2), 6(d), 72(b)(2).

      “When no timely objection is filed, the court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

72(b) advisory committee notes. On clear-error review of the Magistrate Judge’s Report

and Recommendation, the Court hereby ADOPTS the Report and Recommendation (ECF

No. 7) in its entirety.

      The Court therefore DISMISSES Mayor Jim Strickland and Police Director Michael

Rallings from this action.

      SO ORDERED, this 3rd day of June, 2019.

                                              s/ Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




                                              2
